BUSSEY, Judge.
This is an appeal from the District Court of McCurtain County, Oklahoma, wherein plaintiff in error, Homer Sullivan, defendant below, was convicted of the Crime of Larceny of Domestic Animals, and sentenced to Three Years in the State Penitentiary at McAlester, Oklahoma.
The petition in error in this cause was filed with the Court on May 5, 1962. Thereafter, no brief was filed within the time provided under Rule Six of this Court, 22 O.S.A. c. 18, Appendix:
“In causes appealed from a conviction for a felony, counsel for plaintiff in error shall serve his brief upon the-Attorney-General within thirty days from the date of filing his petition in error, * *
On September 22, 1962, long after the expiration of time provided for filing of briefs, there was transmitted to the Clerk of this Court, the brief of plaintiff in error. Neither Plaintiff in error nor his counsel appeared for oral argument, set for September 26, 1962.
In the past this Court has been most liberal in applying Rule Six, Supra, having for good cause shown granted counsel additional time within which to file a brief, if such request was made within the thirty day period for filing of same. However, in the case at bar no extension was requested by plaintiff in error or his counsel.
Under these circumstances, there being no brief filed, in accordance with Rule Six, Supra, we will examine the record only for fundamental errors. If none exist, judgment of the trial court will be affirmed.
In our opinion, the record in the case at bar does not reveal any fundamental error, and the evidence is sufficient to support the verdict of the jury. The judgment and sentence of the trial court is hereby affirmed.
NIX, P. J., and BRETT, J., concur.